DISMISS and Opinion Filed April 28, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00148-CV

CAROL OWENS, INDIVIDUALLY AND AS SUCCESSOR-IN-INTEREST
   TO JOHN PAUL OWENS, DECEASED, SHEROL STEVENSON,
              AND RANDALL OWENS, Appellants
                            V.
WADE C. BUDNEY D/B/A A HELPING HAND SENIOR CARE SERVICES,
                          Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-18057

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                           Opinion by Justice Osborne
      Before the Court is appellants’ motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Leslie Osborne//
220148f.p05                               LESLIE OSBORNE
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CAROL OWENS, INDIVIDUALLY                    On Appeal from the 14th Judicial
AND AS SUCCESSOR-IN-                         District Court, Dallas County, Texas
INTEREST TO JOHN PAUL                        Trial Court Cause No. DC-21-18057.
OWENS, DECEASED, SHEROL                      Opinion delivered by Justice
STEVENSON, AND RANDALL                       Osborne. Justices Myers and Nowell
OWENS, Appellants                            participating.

No. 05-22-00148-CV          V.

WADE C. BUDNEY D/B/A A
HELPING HAND SENIOR CARE
SERVICES, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellee WADE C. BUDNEY D/B/A A HELPING
HAND SENIOR CARE SERVICES recover his costs of this appeal from appellants
CAROL OWENS, INDIVIDUALLY AND AS SUCCESSOR-IN-INTEREST TO
JOHN PAUL OWENS, DECEASED, SHEROL STEVENSON, AND RANDALL
OWENS.


Judgment entered this 28th day of April, 2022.




                                       –2–